AMENDMENT NO. 1
TO
AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT No. 1 to the AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of November 4th, 2010 by and among the Loan
Parties and the Administrative Agent for itself and on behalf of the Lenders.
Unless otherwise specified herein, all capitalized terms used in this Amendment
shall have the meanings ascribed to them in the Credit Agreement (as hereinafter
defined).

WITNESSETH:

WHEREAS, reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of April 11, 2008 (the “Credit Agreement”), among DR PEPPER SNAPPLE GROUP,
INC., as Borrower, the LENDERS and ISSUING BANKS party thereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, and the other parties therein named;

WHEREAS, the Borrower has previously paid in full the amounts outstanding under
the Term Loan Facility under the Credit Agreement and no funds may be
re-borrowed under that facility;

WHEREAS, the Borrower has requested an amendment to the Credit Agreement as
herein set forth; and

WHEREAS, the Loan Parties and the Administrative Agent, by and on behalf of
itself and the Lenders signatory to an acknowledgment and consent in the form
set forth as Exhibit A (an “Acknowledgment and Consent”), have agreed to such
amendments on the terms and subject to the conditions herein provided.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Amendments to the Credit Agreement. As of the Effective Date (as
defined below), the Credit Agreement is hereby amended as follows:

(a) The definition of “Qualified CP Draw” in Section 1.01 (Definitions) of the
Credit Agreement is deleted in its entirety.

(b) Clause (iv) of the introductory paragraph of Article III (Representations
and Warranties) of the Credit Agreement is hereby amended in its entirety to
read as follows:

“(iv) on and as of the date of each Credit Event occurring after the Transaction
Closing Date the Borrower makes the representations and warranties set forth
below, to the extent required by Section 4.04:”.

(c) Section 4.04(b) (Conditions to Each Credit Event After the Transaction
Closing Date) of the Credit Agreement is hereby amended in its entirety to read
as follows:

“(b) The representations and warranties set forth in this Agreement (other than
those contained in Sections 3.04(b) and 3.06) and in the other Loan Documents
shall be true and correct in all material respects on and as of the date of such
Credit Event, as applicable; provided, however, that, the representations and
warranties contained in Sections 3.09, 3.10 and 3.13 shall only be made on the
first Credit Event following the Transaction Closing Date; and”

Section 2. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Effective Date”) on which the Administrative Agent shall have
received the following in form and substance satisfactory to Administrative
Agent:

(a) counterparts of this Amendment duly executed by the Administrative Agent and
each of the Loan Parties;

(b) the Administrative Agent shall have received an Acknowledgment and Consent
duly executed by Lenders constituting the Required Lenders; and

(c) such other items from the Loan Parties as the Administrative Agent may
reasonably request in writing.

Section 3. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender as of the Effective Date,
as follows:

(a) After giving effect to this Amendment, each of the representations and
warranties in Article IV of the Credit Agreement are true and correct in all
material respects on and as of the date hereof as though made on and as of the
Effective Date, except to the extent that any such representation or warranty
expressly relates to an earlier date and except for changes therein expressly
permitted by the Credit Agreement.

(b) The execution, delivery and performance by of this Amendment have been duly
authorized by all requisite corporate or other action on the part of each of the
Loan Parties and will not violate any of the articles of incorporation or
by-laws (or other constituent documents) of such Loan Parties.

(c) This Amendment has been duly executed and delivered by the Borrower and each
of this Amendment and the Credit Agreement as amended hereby constitutes the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms.

(d) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing as of the Effective Date.

Section 4. Reference to and Effect on the Loan Documents

(a) On and after the Effective Date, each reference (x) in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import and
(y) in the other Loan Documents to “the Credit Agreement,” “thereunder,”
“thereof,” “therein” or words of like import, as applicable, shall mean and be a
reference to the Credit Agreement as amended hereby.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default or any right, power,
privilege or remedy of the Administrative Agent or any Lender under the Credit
Agreement or any other Loan Document, or constitute a waiver of any provision of
the Credit Agreement or any other Loan Document.

Section 5. Costs and Expenses. As provided in Section 9.03(Expense; Indemnity;
Damage Waiver) of the Credit Agreement, the Borrower agrees to reimburse the
Administrative Agent for all reasonable and documented out-of-pocket expenses,
including the reasonable fees, charges and disbursements of counsel to the
Administrative Agent incurred in connection with this Amendment.

Section 6. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

Section 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. Receipt by the
Administrative Agent of a facsimile copy of an executed signature page hereof
shall constitute receipt by the Administrative Agent of an executed counterpart
of this Amendment.

[SIGNATURE PAGES FOLLOW]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



      DR PEPPER SNAPPLE GROUP, INC.,



      as Borrower

     
By:
  /s/ Marty M. Ellen
 
   
Name:
Title:
  Martin M. Ellen
Executive Vice President & CFO



    JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

     
By:
  /s/ Tony Yung
 
   
Name:
Title:
  Tony Yung
Vice President

2

IN WITNESS WHEREOF, this Amendment has been duly executed by each Guarantor as
of the day and year first set forth above and by such execution each Guarantor
consents to the Amendment and agrees that such amendment shall not impact any of
its obligations under the Guaranty and that such Guaranty shall remain in full
force and effect.

Guarantor:

234DP Aviation, LLC
A & W CONCENTRATE COMPANY
AMTRANS, INC.
BERKELEY SQUARE US, INC.
BEVERAGE INVESTMENTS LLC
DPS FINANCE II, INC.

(f/k/a CADBURY ADAMS FINANCE CORPORATION)

DP BEVERAGES INC.

(f/k/a CADBURY BEVERAGES INC.)

BEVERAGES DELAWARE INC.

(f/k/a CADBURY BEVERAGES DELAWARE INC.)

DPS AMERICAS BEVERAGES, LLC (for itself and as successor to DPS Americas
Beverages Investments, Inc.)

(f/k/a CADBURY SCHWEPPES AMERICAS INC.)

DPS BEVERAGES, INC.

(f/k/a CADBURY SCHWEPPES AMERICAS BEVERAGES, INC.)

DPS HOLDINGS INC. (for itself and as successor to SBS Business Services, Inc.
and DPS Finance I, Inc.)

(f/k/a CBI HOLDINGS INC.)

DR PEPPER/SEVEN-UP BEVERAGE SALES COMPANY
DR PEPPER/SEVEN UP MANUFACTURING COMPANY
DR PEPPER/SEVEN UP, INC., (for itself and as successor to Dr Pepper Company)
DR PEPPER SNAPPLE GROUP, INC.
HIGH RIDGE INVESTMENTS US, INC.
INTERNATIONAL INVESTMENTS MANAGEMENT LLC
MOTT’S GENERAL PARTNERSHIP
MOTT’S LLP
MSSI LLC
NANTUCKET ALLSERVE, INC.
NUTHATCH TRADING US, INC.
PACIFIC SNAPPLE DISTRIBUTORS, INC.
ROYAL CROWN COMPANY, INC.

3

SNAPPLE BEVERAGE CORP.
THE AMERICAN BOTTLING COMPANY (for itself and as successor to the following:
Beverage Management, Inc., Cadbury Schweppes Bottling Group, Inc., Dr Pepper
Bottling Company of Texas, Dr Pepper Bottling of Spokane, Inc., Seven Up
Bottling Company of San Francisco, Seven-Up/RC Bottling Company, Inc., Southeast
Atlantic Beverage Corporation, and Snapple Distributors, Inc.)

     
By:
  /s/ James L. Baldwin, Jr.
 
   
Name:
Title:
  James L. Baldwin, Jr.
Executive Vice President



    AMERICAS BEVERAGES MANAGEMENT GP

INTERNATIONAL BEVERAGE INVESTMENTS GP

     
By:
  /s/ James L. Baldwin, Jr.
 
   
Name:
Title:
  James L. Baldwin, Jr.
Designated Representative



    SPLASH TRANSPORT, INC.

     
By:
  /s/ Robert Callan
 
   
Name:
Title:
  Robert Callan
Vice President & Secretary

4

Exhibit A to
AMENDMENT NO. 1
TO
AMENDED AND RESTATED CREDIT AGREEMENT

ACKNOWLEDGEMENT AND CONSENT

To:

JPMORGAN CHASE BANK, N.A., as Administrative Agent
383 Madison Avenue, 24 Floor
New York, NY 10179
Attention: Tony Yung

RE: DR PEPPER SNAPPLE GROUP, INC. — AMENDMENT NO. 1

Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
April 11, 2008 (the "Credit Agreement”), among DR PEPPER SNAPPLE GROUP, INC., as
Borrower, the LENDERS and ISSUING BANKS party thereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, and the other parties therein named. Unless
otherwise specified herein, all capitalized terms used in this Acknowledgment
and Consent shall have the meanings ascribed to such terms in the Credit
Agreement. The Borrower has requested that the Lenders amend the Credit
Agreement and on the terms described in Amendment No. 1 (the “Amendment”), the
form of which is attached hereto. Pursuant to Section 9.02(b) (Waivers;
Amendments) of the Credit Agreement, the undersigned Lender hereby consents to
the terms of the Amendment and authorizes the Administrative Agent to execute
and deliver the Amendment on its behalf.

Very truly yours,

[Name of Lender]

By:
Name:
Title:


5